UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 18, 2012 DATA STORAGE CORPORATION (Exact Name of Registrant as Specified in its Charter) Nevada (State or Other Jurisdiction of Incorporation) 000-54579 (Commission File Number) 98-0530147 (I.R.S. Employer Identification Number) 401 Franklin Avenue, Garden City, New York 11530 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(212) 564-4922 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry in to a Material Definitive Agreement On September 18, 2012, Data Storage Corporation (the “Company”) entered into a stock purchase agreement with Jan Burman and on September 19, 2012, the Company entered into stock purchase agreements with each of Charles M. Piluso and Piluso Family Associates, of which Mr. Piluso is a member (Messrs. Burman and Piluso and Piluso Family Associates are referred to as the “Purchasers”) pursuant to which the Company agreed to issue and sell an aggregate of 1,666,667 shares of its common stock, par value $0.001 per share (the “Common Stock”), to the Purchasers at a price of $0.15 per share for the aggregate consideration of $250,000. Each of Messrs. Burman and Piluso is a director of the Company.The sales were consummated on September 19, 2012. Item 3.02 Unregistered Sales of Equity Securities On September 18, 2012 and September 19, 2012, the Company sold an aggregate of 1,666,667 shares of Common Stock as more fully described in Item 1.01 above and incorporated by reference herein. The shares were issued in reliance upon applicable exemptions from registration under Section 4(2) and Regulation D of the Securities Act of 1933, as amended. Item 9.01 Financial Statements and Exhibits (c) Exhibits Description Stock Purchase Agreement between the Company and Jan Burman dated as of September 18, 2012. Stock Purchase Agreement between the Company and Charles M. Piluso dated as of September 19, 2012. Stock Purchase Agreement between the Company and Piluso Family Associates dated as of September 19, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. DATA STORAGE CORPORATION Date: September 21, 2012 By: /s/Charles M. Piluso Name:Charles M. Piluso Title:President& Chief Executive Officer EXHIBIT INDEX Exhibits Description Stock Purchase Agreement between the Company and Jan Burman dated as of September 18, 2012. Stock Purchase Agreement between the Company and Charles M. Piluso dated as of September 19, 2012. Stock Purchase Agreement between the Company and Piluso Family Associates dated as of September 19, 2012.
